--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

COMMON STOCK PURCHASE WARRANT

LITHIUM EXPLORATION GROUP, INC.

Warrant Shares: 941,619 Initial Issue Date:    3-4-14 Aggregate Exercise Amount:
$.0531 * 941,619 = $49,999.96  

                                               THIS COMMON STOCK PURCHASE
WARRANT (the “Warrant”) certifies that, for value received, Adar Bays, LLC., or
its assigns (the “Holder”) is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date hereof (the “Initial Exercise Date”) and on or prior to the
close of business on the five (5) year anniversary of the Initial Exercise Date
(as subject to adjustment hereunder, the “Termination Date”), to subscribe for
and purchase from Lithium Exploration Group, Inc., a Nevada corporation (the
“Company”), up to •shares (as subject to adjustment herein, the “Warrant
Shares”) of common stock of the Company (the “Common Stock”). The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 1.2.

ARTICLE 1 EXERCISE RIGHTS

                     The Holder will have the right to exercise this Warrant to
purchase shares of Common Stock as set forth below. Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in that certain
Securities Purchase Agreement Document dated September 13, 2013 between the
Company and the Holder (the “Agreement”).

                     1.1                   Exercise of Warrant. Exercise of the
purchase rights represented by this Warrant may be made, in whole or in part,
from and after the Initial Exercise Date, and then at any time, by delivery to
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile or emailed
copy of the Notice of Exercise form annexed hereto. Within three (3) business
days following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or check drawn on a United States bank unless the
cashless exercise procedure specified in Section 1.3 below is specified in the
applicable Notice of Exercise. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. The Holder and the Company shall maintain records showing the
number of Warrant Shares purchased and the date of such purchases. The Company
shall deliver any objection to any Notice of Exercise form within 24 hours of
receipt of such notice. The Holder and any assignee, by acceptance of this
Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

                     1.2                   Exercise Price. The exercise price
per share of Common Stock under this Warrant shall be $0.0531 per share, subject
to adjustment hereunder (the “Exercise Price”). The aggregate exercise price is
$49,999.96.

                     1.3                   Cashless Exercise. If at any time
after the earlier of (i) the six (6) month anniversary of the date of the
Agreement and (ii) the completion of the then-applicable holding period required
by Rule 144, or any successor provision then in effect, there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised, in whole or in part, at such time by means of a “cashless exercise”
in which the Holder shall be entitled to receive a number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

1

--------------------------------------------------------------------------------

(A)   =

the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

        (B)   =

the Exercise Price of this Warrant, as adjusted hereunder; and

        (X)   =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

                     1.4                   Delivery of Warrant Shares. Warrant
Shares purchased hereunder will be delivered to Holder by 2:30 pm EST within two
(2) business days of Notice of Exercise by “DWAC/FAST” electronic transfer (such
date, the “Warrant Share Delivery Date”). For example, if Holder delivers a
Notice of Exercise to the Company at 5:15 pm eastern time on Monday January 1st,
the Company’s transfer agent must deliver shares to Holder’s broker via
“DWAC/FAST” electronic transfer by no later than 2:30 pm eastern time on
Wednesday January 3rd. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date of delivery of the Notice of Exercise. Holder may assess penalties or
liquidated damages (both referred to herein as “penalties”) as follows. For each
exercise, in the event that shares are not delivered by the third business day
(inclusive of the day of exercise), the Company shall pay the Holder in cash a
penalty of $2,000 per day for each day after the third business day (inclusive
of the day of exercise) until share delivery is made. The Company will not be
subject to any penalties once its transfer agent correctly processes the shares
to the DWAC system. The Company will make its best efforts to deliver the
Warrant Shares to the Holder the same day or next day.

                     1.5                   Delivery of Warrant. The Holder shall
not be required to physically surrender this Warrant to the Company. If the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, this Warrant shall automatically be
cancelled without the need to surrender the Warrant to the Company for
cancellation. If this Warrant shall have been exercised in part, the Company
shall, at the request of Holder and upon surrender of this Warrant, at the time
of delivery of the Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant and, for purposes of Rule 144, shall tack back to
the original date of this Warrant.

                     1.6                   Warrant Exercise Rescission Rights.
For any reason in Holder’s sole discretion, including if the Warrant Shares are
not delivered by DWAC/FAST electronic transfer or in accordance with the
timeframe stated in Section 1.4, or for any other reason, Holder may, at any
time prior to selling those Warrant Shares rescind such exercise, in whole or in
part, in which case the Company must, within three (3) days of receipt of notice
from the Holder, repay to the Holder the portion of the exercise price so
rescinded and reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which the exercise was rescinded and, for purposes of Rule
144, such reinstated portion of the Warrant and the Warrant Shares shall tack
back to the original date of this Warrant. If Warrant Shares were issued to
Holder prior to Holder’s rescission notice, upon return of payment from the
Company, Holder will, within three (3) days of receipt of payment, commence
procedures to return the Warrant Shares to the Company.

                     1.7                   Compensation for Buy-In on Failure to
Timely Deliver Certificates Upon Exercise. In addition to any other rights
available to the Holder, if the Company fails to cause its transfer agent to
transmit to the Holder the Warrant Shares on or before the Warrant Share
Delivery Date, and if after such date the Holder is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the
Holder the amount, if any, by which (x) the Holder’s total purchase price
(including brokerage commissions and other fees, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either (x) reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (in
which case such exercise shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder, or (z) pay
in cash to the Holder the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Company, evidence of the
amount of such loss.

2

--------------------------------------------------------------------------------

                     1.8                  Make-Whole for Market Loss after
Exercise. At the Holder’s election, if the Company fails for any reason to
deliver to the Holder the Warrant Shares by DWAC/FAST electronic transfer (such
as by delivering a physical certificate) and if the Holder incurs a Market Price
Loss, then at any time subsequent to incurring the loss the Holder may provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Market Price Loss and the Company must make the Holder whole as
follows:

Market Price Loss = [(High trade price on the day of exercise) x (Number of
Warrant Shares)] – [(Sales price realized by Holder) x (Number of Warrant
Shares)]

The Company must pay the Market Price Loss by cash payment, and any such cash
payment must be made by the third business day from the time of the Holder’s
written notice to the Company.

                     1.9                   Make-Whole for Failure to Deliver
Loss. At the Holder’s election, if the Company fails for any reason to deliver
to the Holder the Warrant Shares by the Warrant Share Delivery Date and if the
Holder incurs a Failure to Deliver Loss, then at any time the Holder may provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Failure to Deliver Loss and the Company must make the Holder
whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of Warrant Shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

                     1.10                Choice of Remedies. Nothing herein,
including, but not limited to, Holder’s electing to pursue its rights under
Sections 1.8 or 1.9 of this Warrant, shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

                     1.11                Charges, Taxes and Expenses. Issuance
of Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
shares, all of which taxes and expenses shall be paid by the Company, and such
Warrant Shares shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder. The Company shall pay all transfer agent
fees required for same-day processing of any Notice of Exercise.

                     1.12                Holder’s Exercise Limitations. Unless
otherwise agreed in writing by both the Company and the Holder, at no time will
the Holder exercise any amount of this Warrant to purchase Common Stock that
would result in the Holder owning more than 4.99% of the Common Stock
outstanding of the Company (the “Beneficial Ownership Limitation”). Upon the
written or oral request of Holder, the Company shall within twenty-four (24)
hours confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding.

3

--------------------------------------------------------------------------------

ARTICLE 2 ADJUSTMENTS

                     2.1                   Stock Dividends and Splits. If the
Company, at any time while this Warrant is outstanding: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 2.1 shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

                     2.2                   Subsequent Equity Sales. If the
Company or any Subsidiary thereof, as applicable, at any time while this Warrant
is outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or any
security entitling the holder thereof (including sales or grants to the Holder)
to acquire Common Stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (a “Common Stock Equivalent”), at an effective price per
share less than the Exercise Price then in effect (such lower price, the “Base
Share Price” and such issuances collectively, a “Dilutive Issuance”) (it being
understood and agreed that if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price on
such date of the Dilutive Issuance at such effective price regardless of whether
such holder has received or ever receives shares at such effective price), then
simultaneously with the consummation of each Dilutive Issuance the Exercise
Price shall be reduced and only reduced to equal the Base Share Price and
consequently the number of Warrant Shares issuable hereunder shall be increased
such that the Aggregate Exercise Amount hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the Aggregate Exercise Amount
prior to such adjustment. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. The Company shall notify the
Holder, in writing, no later than the business day following the issuance or
deemed issuance of any Common Stock or Common Stock Equivalents subject to this
Section 2.2, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). In addition, the Company shall provide
the Holder, whenever the Holder requests at any time while this Warrant is
outstanding, a schedule of all issuances of Common Stock or Common Stock
Equivalents since the date of the Agreement, including the applicable issuance
price, or applicable reset price, exchange price, conversion price, exercise
price and other pricing terms. The term issuances shall also include all
agreements to issue, or prospectively issue Common Stock or Common Stock
Equivalents, regardless of whether the issuance contemplated by such agreement
is consummated. The Company shall notify the Holder in writing of any issuances
within twenty-four (24) hours of such issuance. For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 2.2, upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise. If the Company enters into a Variable Rate Transaction,
the Company shall be deemed to have issued Common Stock or Common Stock
Equivalents at the lowest possible conversion or exercise price at which such
securities may be converted or exercised. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.

4

--------------------------------------------------------------------------------

                     2.3                   Pro Rata Distributions. If the
Company, at any time while this Warrant is outstanding, shall distribute to all
holders of Common Stock (and not to the Holder) evidences of its indebtedness or
assets (including cash and cash dividends) or rights or warrants to subscribe
for or purchase any security other than the Common Stock, then in each such case
the Exercise Price shall be adjusted by multiplying the Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then per share
fair market value at such record date of the portion of such assets or evidence
of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

                     2.4                   Notice to Holder. Whenever the
Exercise Price is adjusted pursuant to any provision of this Article 2, the
Company shall promptly notify the Holder (by written notice) setting forth the
Exercise Price after such adjustment and any resulting adjustment to the number
of Warrant Shares and setting forth a brief statement of the facts requiring
such adjustment.

ARTICLE 3 COMPANY COVENANTS

                     3.1                   Reservation of Shares. As of the
issuance date of this Warrant and for the remaining period during which the
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Warrant Shares upon the full exercise of this Warrant. The Company represents
that upon issuance, such Warrant Shares will be duly and validly issued, fully
paid and non-assessable. The Company agrees that its issuance of this Warrant
constitutes full authority to its officers, agents and transfer agents who are
charged with the duty of executing and issuing shares to execute and issue the
necessary Warrant Shares upon the exercise of this Warrant. No further approval
or authority of the stockholders of the Board of Directors of the Company is
required for the issuance of the Warrant Shares.

                     3.2                   No Adverse Actions. Except and to the
extent as waived or consented to by the Holder, the Company shall not by any
action, including, without limitation, amending its certificate of incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of Holder as set forth in this Warrant against impairment.
Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any Warrant Shares above the amount payable therefor
upon such exercise immediately prior to such increase in par value, (ii) take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable Warrant Shares upon the
exercise of this Warrant and (iii) use commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof, as may be, necessary to enable the Company to
perform its obligations under this Warrant.

ARTICLE 4 MISCELLANEOUS

                     4.1                   Representation by the Holder. The
Holder, by the acceptance hereof, represents and warrants that it is acquiring
this Warrant and, upon any exercise hereof, will acquire the Warrant Shares
issuable upon such exercise, for its own account and not with a view to or for
distributing or reselling such Warrant Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, except pursuant to
sales registered or exempted under the Securities Act.

5

--------------------------------------------------------------------------------

                     4.2                   Transferability. Subject to
compliance with any applicable securities laws, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, by a written assignment of this Warrant duly
executed by the Holder or its agent or attorney. If necessary to obtain a new
warrant for any assignee, the Company, upon surrender of this Warrant, shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and such new Warrants,
for purposes of Rule 144, shall tack back to the original date of this Warrant.
The Warrant, if properly assigned in accordance herewith, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued.

                     4.3                   Assignability. The Company may not
assign this Warrant. This Warrant will be binding upon the Company and its
successors, and will inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder to anyone of its choosing without the
Company’s approval.

                     4.4                   Notices. Any notice required or
permitted hereunder must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

                     4.5                   Governing Law. This Warrant will be
governed by, and construed and enforced in accordance with, the laws of the
State of Arizona, without regard to the conflict of laws principles thereof. Any
action brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts of
Arizona or in the federal courts located in the State of Arizona. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

                     4.6                   Delivery of Process by Holder to the
Company. In the event of any action or proceeding by Holder against the Company,
and only by Holder against the Company, service of copies of summons and/or
complaint and/or any other process which may be served in any such action or
proceeding may be made by Holder via U.S. Mail, overnight delivery service such
as FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Company at its last known address or to
its last known attorney set forth in its most recent SEC filing.

                     4.7                   No Rights as Stockholder Until
Exercise. This Warrant does not entitle the Holder to any voting rights,
dividends or other rights as a stockholder of the Company prior to the exercise
hereof as set forth in Section 1.1. So long as this Warrant is unexercised, this
Warrant carries no voting rights and does not convey to the Holder any “control”
over the Company, as such term may be interpreted by the SEC under the
Securities Act or the Exchange Act, regardless of whether the price of the
Company’s Common Stock exceeds the Exercise Price.

                     4.8                   Limitation of Liability. No provision
hereof, in the absence of any affirmative action by the Holder to exercise this
Warrant to purchase Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

                     4.9                   Attorney Fees. In the event any
attorney is employed by either party to this Warrant with regard to any legal or
equitable action, arbitration or other proceeding brought by such party for the
enforcement of this Warrant or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Warrant, the
prevailing party in such proceeding will be entitled to recover from the other
party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

                     4.10                Opinion of Counsel. In the event that
an opinion of counsel is needed for any matter related to this Warrant, Holder
has the right to have any such opinion provided by its counsel. Holder also has
the right to have any such opinion provided by the Company’s counsel.

                     4.11                Nonwaiver. No course of dealing or any
delay or failure to exercise any right hereunder on the part of Holder shall
operate as a waiver of such right or otherwise prejudice the Holder’s rights,
powers or remedies.

6

--------------------------------------------------------------------------------

                     4.12                Amendment Provision. The term “Warrant”
and all references thereto, as used throughout this instrument, means this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

                     4.13                No Shorting. Holder agrees that so long
as this Warrant remains unexercised in whole or in part, Holder will not enter
into or effect any “short sale” of the common stock or hedging transaction which
establishes a net short position with respect to the common stock of the
Company. The Company acknowledges and agrees that as of the date of delivery to
the Company of a fully and accurately completed Notice of Exercise, Holder
immediately owns the common shares described in the Notice of Exercise and any
sale of those shares issuable under such Notice of Exercise would not be
considered short sales.

*           *           *

7

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, the Company has caused this Warrant to
be executed by its officer thereunto duly authorized as of the date first above
indicated.

LITHIUM EXPLORATION GROUP, INC.   By: [sign1.jpg]          Alexander Walsh      
   President


HOLDER:   ADAR BAYS, LLC Samuel Eisenberg Manager

8

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: LITHIUM EXPLORATION GROUP, INC.

                                            (1)                   The
undersigned hereby elects to purchase ________ Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

                                            (2)                   Payment shall
take the form of (check applicable box):

[   ] in lawful money of the United States; or

[   ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1.3, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.3.

                                            (3)                   Please issue a
certificate or certificates representing said Warrant Shares in the name of the
undersigned or in such other name as is specified below:


_______________________________


The Warrant Shares shall be delivered to the following DWAC Account Number:
_______________________________

_______________________________

_______________________________


                                            (4)                   Accredited
Investor. The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]


Name: _______________________________________
Date: ________________________________________


--------------------------------------------------------------------------------